DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	The amendments to the claims and drawings filed have been entered. Claims 1-16 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Daon (US 20150182296, March 12, 2015), (hereinafter “Daon”) in view of Merritt et al (US 20140272773, September 18, 2014), (hereinafter “Merritt”).
Regarding Claim 1, A method for referencing a tracking system's coordinate frame to a coordinate frame of a 3D model of a rigid body, the rigid body comprising at least a portion of a The present invention involves embodiments of surgical hardware and software monitoring system and method” [0006] and “…automatically computing the three-dimensional location of the patient by means of a tracking marker. The tracking marker is vectorized and may be attached in fixed spatial relation either directly to the fiducial reference, or attached to the fiducial reference via a tracking pole that itself may have a distinct three-dimensional shape.” [0008]), comprising the steps of:
providing a 3D model depicting at least a portion of surfaces within a patient's oral cavity, the surfaces including at least three defined anatomical features (“The determining the continuously updated three-dimensional model of the surgical site based on at least one of markings on and the shape of the single fiducial reference; determining from the image information three-dimensional location and orientation information about the first and second vectorized tracking markers;…” [0014]); 
providing a tracking system (“wherein the optical tracker is a stereo optical tracker” Claim 5; “…the tracker may be a stereo optical tracker.”  [0011] also see [0068], [0070]; See reproduced Figs. 6-7 below); 
providing a probe with an affixed probe tracking reference component, the probe having a probe tip (“..may have vectorized fiducial key 602 fixed to a predetermined position to support tracking marker 604. Endoscope 606 may have further vectorized tracking makers” [0044 and 0075]. See re-produced Fig. 6 below, and the associated paragraphs); 
tracking locations of the probe tracking reference component as the probe moves along surfaces of the patient's oral cavity (“…determining the continuously updated three-dimensional model of the surgical site…” and “…determining from the image information three-dimensional location and orientation information about the first and second vectorized tracking markers;…” [0014]);
determining a three-dimensional location of the probe tip for at least three anatomical locations in the patient's oral cavity (“…determining from the image information three-dimensional location and orientation information about the first and second vectorized tracking markers; and calculating from the three-dimensional locations and orientations of the first and second tracking markers the corresponding three-dimensional locations and orientations of the single fiducial reference and imaging sensor, respectively. The determining the continuously updated three-dimensional model of the surgical site may further comprise: determining from the image information three-dimensional location and orientation information about a third vectorized tracking marker fixedly attached to a surgical implement; and calculating from the three-dimensional location and orientation of the third tracking marker the corresponding three-dimensional location and orientation of the surgical implement. [0014-0015]);
storing the three dimensional locations of the probe tip for each of the at least three anatomical locations (“A computer generally includes a processor for executing instructions and memory for storing instructions and data, including interfaces to obtain and process imaging data.” [0028]);
and determining a transform that relates the at least three anatomical locations to the at least three defined anatomical features in the 3D model (“…deriving a spatial transformation matrix or expressing in real time the three-dimensional location and orientation of the fiducial reference as determined from the image information in terms of the three-dimensional location and orientation” [0076]).
With regards to limitation: detecting with the tracking system the location of a fiducial free patient tracking reference component rigidly and removably affixed to a location relative to a patient's oral cavity
Daon further teaches: “Turning now to FIG. 4C, image information is obtained [442] from the tracker, being a suitable camera or other sensor. The image information is two-dimensional and is not required to be a stereo image pair. The image information may be sourced from a single imaging device in the tracker, or may be sourced from multiple imaging devices in the tracker. It bears pointing out that the presence of multiple imaging devices in a tracker does not 

    PNG
    media_image1.png
    416
    622
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    674
    567
    media_image2.png
    Greyscale

Daon does not teach a fiducial free patient tracking reference.
Merritt in the same field with regards to image guided navigation systems for the oral cavity, teaches: “…the fiducial markers 34 on the oral fixture 12 can be eliminated from the present invention. Instead, a scan of the patient can be used to detect the teeth as the fiducial markers, and the position of the camera relative to the teeth can be determined by the system… It is also contemplated that the present invention can be conducted without use of any fiducials (fiducial-free). For example, a fixture containing a camera but no fiducials is attached to the 
Since Daon has the software and hardware capabilities it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the patient tracking reference in Daon to be a fiducial free patient tracking reference as taught in Merritt to “…expedite the overall surgical procedure and reduce the amount of patient discomfort.” (Merritt, [0102]).
Regarding Claim 2, the combination of references Daon and Merritt substantially teach the claim limitations as noted above.
Daon further teaches: wherein the 3D model is a surface extracted from a computed tomography image of a portion of a patient's oral cavity (“System 1500 determines from the scan data, the image information, and the live images a continuously updated 3-dimensional model of surgical site 550 overlaid with live imagery of surgical site 550.”  and “…“"scan" or derivatives thereof refer to x-ray, magnetic resonance imaging (MRI), computerized tomography (CT), sonography, cone beam computerized tomography (CBCT), or any system that produces a quantitative spatial representation of a patient…” [0084 and 0044]. See re-produced Fig. 7 above, and the associated paragraphs).
Regarding Claim 4, the combination of references Daon and Merritt substantially teach the claim limitations as noted above.
“wherein the optical tracker is a stereo optical tracker” Claim 5; “…the tracker may be a stereo optical tracker.”  [0011] also see [0068], [0070]).
Regarding Claim 5, the combination of references Daon and Merritt substantially teach the claim limitations as noted above.
Daon further teaches: wherein the affixed probe tracking reference component and the patient tracking reference components include contrast patterns (“The fiducial reference and each tracking pole or associated vectorized tracking marker may have a pattern made of radio opaque material so that when imaging information is scanned by the software, the particular items are recognized.” [0009]).
Regarding Claim 6, the combination of references Daon and Merritt substantially teach the claim limitations as noted above.
Daon does not explicitly teach: wherein the affixed probe tracking reference component and the patient tracking reference components include reflective spheres.
Merritt in the same field with regards to image guided navigation systems for the oral cavity, further teaches, “The fiducial markers 34 may be spherical in shape and/or colored so as to be easily detected by a technician or doctor…” (See re-produced Fig. 1, red solid arrow and [0062]). 


    PNG
    media_image3.png
    509
    655
    media_image3.png
    Greyscale

 to have the tracking reference components be arrays of reflective spheres. As depicted in the re-produced Figs. 6 and 7 above from Daon, the fiducial markers which correspond to the tracking reference components, indicated by the solid square and circular call-out labels, would allow the components to have a more distinct density than the rigid body and surrounding to better appear and be accounted for in the scans (Daon, [0056]), “…so as to be easily detected by a technician or doctor…” (Merritt, [0062]).
Regarding Claim 7, the combination of references Daon and Merritt substantially teach the claim limitations as noted above.
Daon further teaches: wherein the affixed probe tracking reference component and the patient tracking reference components include light-emitting devices (“FIG. 7, illuminator 560 may also have a vectorized tracking marker…fixedly attached in a fixed three-dimensional location and orientation relative to illuminator 560 [arrays of light-emitting devices].”, “ …may employ visible light radiation” and  “…may employ exciting radiation, for example without limitation blue light, ultra-violet light”,  [0086 and 0087]. The Illuminator is indicated by a dashed arrow and square labeled text box in the re-produced Fig. 7 above. See re-produced Fig. 7 above, and the associated paragraphs).
Regarding Claim 8, the combination of references Daon and Merritt substantially teach the claim limitations as noted above.
Daon does not explicitly teach: wherein the probe is an instrument with a spherical tip.
Merritt in the same field with regards to image guided navigation systems for the oral cavity, further teaches in Fig. 20, “…a spherical touch pad 502…” [0104], (see re-produced Fig. 20, the red solid circular area on the platform indicated below).

    PNG
    media_image4.png
    478
    612
    media_image4.png
    Greyscale

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing time of the invention to modify Daon to have the probe is an instrument with a tip that includes a spherical point, since additional instruments can be utilized in Daon such as a dental drill or endoscope, which for every tool a different tip can be included (Daon [0044 and 0091]). 
Regarding Claim 9, the combination of references Daon and Merritt substantially teach the claim limitations as noted above.
Daon does not explicitly teach: wherein the probe is an instrument with a tip that includes a conical point.
Merritt in the same field with regards to image guided navigation systems for the oral cavity, further teaches in Fig. 5, that a tool bit, Element 106, can include a conical point (see re-produced Fig. 5 below).

    PNG
    media_image5.png
    378
    410
    media_image5.png
    Greyscale

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing time of the invention to modify Daon to have the probe is an instrument with a tip that includes a conical point, since additional instruments can be utilized in Daon such as a dental drill or endoscope, which for every tool a different tip can be included (Daon [0044 and 0091]). 
10, the combination of references Daon and Merritt substantially teach the claim limitations as noted above.
Daon further teaches: wherein the 3D model includes a scan of a dental mandible or maxilla of a patient's oral cavity (The Examiner is interpreting a dental mandible and maxilla as the definition known to one skilled in the art as referring to lower or upper jaw/jawbone, respectively. The re-produced Fig.7 above shows the rigid body as a dental mandible, as such the claim limitation is met.).
Regarding Claim 11, the combination of references Daon and Merritt substantially teach the claim limitations as noted above.
Daon does not explicitly teach: wherein the probe is traced along and around the patient's teeth.
Merritt in the same field with regards to image guided navigation systems for the oral cavity, further teaches, in Fig. 12 (see re-produced figure below) how positioning the oral and reference fixtures to be attached to the teeth would correlate the position data of the surgical tools being used and the information the camera on the tool to capture more of the information along and around the teeth [0085 and 0090].  

    PNG
    media_image6.png
    460
    677
    media_image6.png
    Greyscale

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing time of the invention to modify Daon to have the probe trace along and around the patient’s teeth. Daon already possesses the probe and necessary hardware components as seen in the re-produced Figs. 6 and 7, seen above or below, it would be a matter of just changing the 
Regarding Claim 12, the combination of references Daon and Merritt substantially teach the claim limitations as noted above.
Daon does not explicitly teach: wherein the probe is traced along and around the patient's jaw bone.
Merritt in the same field with regards to image guided navigation systems for the oral cavity, further teaches, in Fig. 19 (see re-produced figure below) how positioning the oral and reference fixtures to be attached to the edge of the jaw and turning the camera to focus the field of view to be more on the jaw bone would correlate the position data of the surgical tools being used and the information the camera on the tool would capture more of the information along and around the jaw [0099 and 0090].  

    PNG
    media_image7.png
    473
    682
    media_image7.png
    Greyscale

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing time of the invention to modify Daon to have the probe trace along and around the patient’s teeth. Daon already possesses the probe and necessary hardware components as seen in the re-produced Figs. 6 and 7, seen above or below, it would be a matter of just changing the positioning of the tracking reference components and tracking markers to allow the probe to .  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Daon in view of Merritt and Verard et al (US 20060025677, February 2, 2006), (hereinafter “Verard”).
Regarding Claim 3, the combination of references Daon and Merritt substantially teach the claim limitations as noted above.
Daon does not explicitly teach: wherein the tracking system is an electromagnetic field generator and the affixed probe component and the patient tracking reference components are electromagnetic sensor coils.
Verard in the same field of surgical navigation systems, further teaches, in Fig. 1, “the electromagnetic sources or generators may be located within the instrument 52 and one or more receiver coils may be provided externally to the patient 14 forming a receiver coil array similar to the transmitter coil array 46. In this regard, the sensor coils 58 would generate electromagnetic fields, which would be received by the receiving coils in the receiving coil array similar to the transmitter coil array 46.” [0091] See re-produced Fig. 1 below, the instrument 52, indicated by blue solid arrow, transmitter coil array 46, indicated by solid green square box and the sensor coils 58, is indicated by the red dotted circle.

    PNG
    media_image8.png
    611
    865
    media_image8.png
    Greyscale

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing time of the invention to modify Daon to incorporate an electromagnetic field generator to the tracking system’s coordinate frame and have the tracking reference components as electromagnetic sensor coils as taught in Verard, since this would allow Daon to not only perform tasks such as, “obtaining real time image information of surgical site 550 (using tracker 508); determining in real time the three-dimensional location and orientation of single fiducial reference 502 from the image information” (Daon, [0076]), but also determine the position of an instrument/endoscope/probe  based on measuring the field strength at the sensor location since every point in the surgical site would be associated to “unique field strength” (Verard, [0099]).

Claims 13 and 14-16are rejected under 35 U.S.C. 103 as being unpatentable over Daon in view of Merritt and Sung et al (US 20110142354, June 16, 2011), (hereinafter “Sung”).
Regarding Claim 13, Doan teaches: A method for referencing a tracking system's coordinate frame to a coordinate frame of a 3D data set of a rigid body, the rigid body comprising at least a portion of a patient's oral cavity (“The present invention involves embodiments of surgical hardware and software monitoring system and method” [0006] and “…automatically computing the three-dimensional location of the patient by means of a tracking marker. The tracking marker is vectorized and may be attached in fixed spatial relation either directly to the fiducial reference, or attached to the fiducial reference via a tracking pole that itself may have a distinct three-dimensional shape.” [0008]), comprising the steps of: 
providing a 3D data set depicting surfaces of a portion of a patient's oral cavity, the surfaces including at least three defined anatomical features (“and a display system data-wise coupled to the controller and adapted to show during the surgical procedure the current live image of the surgical site in three-dimensional spatial relationship relative to the scan data.” [0011]; “The determining the continuously updated three-dimensional model of the surgical site based on at least one of markings on and the shape of the single fiducial reference; determining from the image information three-dimensional location and orientation information about the first and second vectorized tracking markers;…” [0014]); 
providing a tracking system (“wherein the optical tracker is a stereo optical tracker” Claim 5; “…the tracker may be a stereo optical tracker.”  [0011] also see [0068], [0070]; See reproduced Figs. 6-7 below); 
providing a probe with an affixed probe tracking reference component, the probe having a probe tip (“..may have vectorized fiducial key 602 fixed to a predetermined position to support tracking marker 604. Endoscope 606 may have further vectorized tracking makers” [0044 and 0075]. See re-produced Fig. 6 below, and the associated paragraphs);
providing an initial transform that approximately relates the probe tip locations to the 3D data set of the portion of the patient's oral cavity (“…deriving a spatial transformation matrix or expressing in real time the three-dimensional location and orientation of the fiducial reference as determined from the image information in terms of the three-dimensional location and orientation” [0076]); 
tracking locations of the probe tracking reference component as it the probe is moved along surfaces of the patient's oral cavity (“…determining the continuously updated three-dimensional model of the surgical site…” and “…determining from the image information three-
 determining a three-dimensional location of the probe tip for at least three anatomical locations in the patient's oral cavity (“…determining from the image information three-dimensional location and orientation information about the first and second vectorized tracking markers; and calculating from the three-dimensional locations and orientations of the first and second tracking markers the corresponding three-dimensional locations and orientations of the single fiducial reference and imaging sensor, respectively. The determining the continuously updated three-dimensional model of the surgical site may further comprise: determining from the image information three-dimensional location and orientation information about a third vectorized tracking marker fixedly attached to a surgical implement; and calculating from the three-dimensional location and orientation of the third tracking marker the corresponding three-dimensional location and orientation of the surgical implement. [0014-0015]);
storing the three dimensional locations of the probe tip for each of the at least three anatomical locations(“A computer generally includes a processor for executing instructions and memory for storing instructions and data, including interfaces to obtain and process imaging data.” [0028]); 
visually depicting on a display the three dimensional location of the probe tip in relation to the 3D data set for the at least three anatomical locations (See re-produced Fig. 7 below solid orange box Element 530 and [0082-0083].)
and determining a transform that relates the three dimensional probe tip locations to the 3D model data set (“…determining the continuously updated three-dimensional model” and “deriving a spatial transformation matrix or expressing in real time the three-dimensional location and orientation of the fiducial reference as determined from the image information in terms of the three-dimensional location and orientation” [0015 and 0076]).

    PNG
    media_image1.png
    416
    622
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    674
    567
    media_image2.png
    Greyscale


With regards to limitation: detecting with the tracking system the location of a fiducial free patient tracking reference component rigidly and removably affixed to a location relative to a patient's oral cavity
Daon further teaches: “Turning now to FIG. 4C, image information is obtained [442] from the tracker, being a suitable camera or other sensor. The image information is two-dimensional and is not required to be a stereo image pair. The image information may be sourced from a single imaging device in the tracker, or may be sourced from multiple imaging devices in the tracker. It bears pointing out that the presence of multiple imaging devices in a tracker does not automatically imply stereo imaging. The image information is analyzed to determine whether a vectorized tracking marker is present in the image information [444]. If not, then the user is queried [446] as to whether the process should continue or not. If not, then the process is ended [448]. If the process is to continue, then the user can be notified [450] that no tracking marker has been found in the image information, and the process returns to obtaining image information [442]. If a tracking marker has been found based on the image information, or one has been attached by the user upon the above notification [at 450], the offset and relative 
Daon does not teach a fiducial free patient tracking reference.
Merritt in the same field with regards to image guided navigation systems for the oral cavity, teaches: “…the fiducial markers 34 on the oral fixture 12 can be eliminated from the present invention. Instead, a scan of the patient can be used to detect the teeth as the fiducial markers, and the position of the camera relative to the teeth can be determined by the system… It is also contemplated that the present invention can be conducted without use of any fiducials (fiducial-free). For example, a fixture containing a camera but no fiducials is attached to the patient at the time of surgery and the tool with an upward camera and a downward camera is passed over the teeth. As the tool is moved, the upward camera references itself with respect to the reference plate, as does the oral fixture's camera. This determines the relative position between the teeth to which the oral fixture is attached and the moving tool, allowing precise estimation of the tool's motion. This known motion, in turn, allows the downward camera to build a 3D model simultaneously estimating the structure and appearance of the teeth and gums. In this embodiment, only the 3D structure is used to register the optically-derived surfaces to the prior CT-derived surfaces that are produced, e.g., by marching cubes, thus providing the link between the oral fixture's camera and the CT coordinate system.” [0100-0101].
Since Daon has the software and hardware capabilities it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the patient tracking reference in Daon to be a fiducial free patient tracking reference as taught in Merritt to “…expedite the overall surgical procedure and reduce the amount of patient discomfort.” (Merritt, [0102]).
Daon does not teach: calculating a plurality of estimates of the error between the three dimensional probe tip location of at least one anatomical location and a corresponding anatomical feature in the 3D dataset;


    PNG
    media_image9.png
    448
    435
    media_image9.png
    Greyscale

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing time of the invention to modify Daon to calculate a plurality of estimates of the error between a given probe location and a portion of the surfaces in the 3D dataset by using the algorithm taught in Sung. Daon already computes a spatial transformation matrix that relates the probe and the 3D data information [0076] and has a computer system for data processing and storage [0046-0047, Fig. 4A-C] that computes the offset and relative orientation of the tracking marker “to define the origin of a coordinate system at the fiducial reference [0073] as such the 
Regarding Claim 14, the combination of references Daon, Merritt and Sung substantially teach the claim limitations as noted above.
Daon does not teach: wherein the estimate of error is a correspondence between at least one three dimensional probe tip location and a plane in the 3D data set.
Sung in the same field with regards to tracking and obtaining measurements for objects in motion, further teaches in Fig. 2 (see above), how to interpret error correspondence between two data inputs that could have different poses due to the motion of the data, “If the error value is less or equal to than the threshold value, the process of the present invention returns to step 600 to perform sampling and matching again. However, if the error value is less than or equal to the threshold value, the execution of the ICP algorithm is stopped, and the error value less than this threshold value is output. The output error value finally represents the distance between two poses.” [0030 and 0060].   
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing time of the invention to modify Daon to utilize the estimate of error to be a correspondence between the probe tip location and a plane in the 3D data set by using the algorithm taught in Sung. Daon already computes a spatial transformation matrix that relates the probe and the 3D data information [0076] and has a computer system for data processing and storage [0046-0047, Figs. 4A-C] that computes the offset and relative orientation of the tracking marker “to define the origin of a coordinate system at the fiducial reference [0073]  as such the error computation would provide beneficial information regarding the probe location in respect to the entire 3D rigid body plane and enhance the precision of the surgery and the hardware system utilized [0092-0093].
15, the combination of references Daon, Merritt and Sung substantially teach the claim limitations as noted above.
Daon further teaches: wherein the 3D data set is generated from a CT scan of at least a portion of a patient's oral cavity, and wherein the surfaces are teeth or portions of a patient's jawbone, and wherein the approximate location of the probe tip relative to the 3D data is depicted on the display wherein prior to the step of calculating a plurality of estimates, the method further comprising the steps of generating a line on the display that is orthogonal to the three dimensional probe tip location for at least one anatomical location, the line being at a first location moving the line on the display relative to the 3D data set to a second location corresponding to the location on the display of a one of the anatomical features in the data set ( “…the patient is scanned, for example by an x-ray, magnetic resonance imaging (MRI), computerized tomography (CT), or cone beam computerized tomography (CBCT), to obtain an initial image of the surgical site. The particular configuration of multi-element fiducial pattern 710 allows computer software to recognize its relative position within the surgical site, so that further observations may be made with reference to both the location and orientation of multi-element fiducial pattern 710. In fact, the computer software may create a coordinate system for organizing objects in the scan, such as skin, organs, bones, and other tissue, other surgical instruments bearing suitable tracking markers, and segments 720 of multi-element fiducial pattern 710 etc.” [0079]; “Once the locations and orientations of the pattern segments 720 have been determined, a point within or near multi-element fiducial pattern 710 is assigned as the center of the coordinate system. The point so chosen may be chosen arbitrarily, or the choice may be based on some useful criterion. A transformation matrix is derived to relate multi-element fiducial pattern 710 to the coordinate system of the surgical site. The resulting virtual construct may then be used by surgical procedure planning software for virtual modeling of the contemplated procedure, and may alternatively be used by instrumentation software for the configuration of the instrument, for providing imaging assistance for surgical software, and/or for plotting trajectories for the conduct of the surgical procedure.” [0080]; See re-produced Fig. 7 above solid orange box Element 530 and [0082-0083].);
Daon does not teach: calculating a distance of movement from the first location to the second location, and wherein at least one of the estimates of error is determined based on the calculated distance.
Sung in the same field with regards to tracking and obtaining measurements for objects in motion, further teaches in Fig. 2 (see above), how to interpret error correspondence between two data inputs that could have different poses due to the motion of the data, “If the error value is less or equal to than the threshold value, the process of the present invention returns to step 600 to perform sampling and matching again. However, if the error value is less than or equal to the threshold value, the execution of the ICP algorithm is stopped, and the error value less than this threshold value is output. The output error value finally represents the distance between two poses.” [0030 and 0060].   
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing time of the invention to modify Daon to utilize the estimate of error to be a correspondence between the first location and second location by using the algorithm taught in Sung. Daon already computes a spatial transformation matrix that relates the probe and the 3D data information [0076] and has a computer system for data processing and storage [0046-0047, Figs. 4A-C] that computes the offset and relative orientation of the tracking marker “to define the origin of a coordinate system at the fiducial reference [0073]  as such the error computation would provide beneficial information regarding the probe location in respect to the entire 3D rigid body plane and enhance the precision of the surgery and the hardware system utilized [0092-0093].
Regarding Claim 16, Daon teaches: A method for referencing a tracking system's coordinate frame to a coordinate frame of a 3D data set of a rigid body, the rigid body comprising at least a portion of a patient's oral cavity (“The present invention involves embodiments of surgical hardware and software monitoring system and method” [0006] and “…automatically computing the three-dimensional location of the patient by means of a tracking marker. The tracking marker is vectorized and may be attached in fixed spatial relation either directly to the fiducial reference, or attached to the fiducial reference via a tracking pole that itself may have a distinct three-dimensional shape.” [0008]), comprising the steps of:
a. providing a tracking system including a computer display (“wherein the optical tracker is a stereo optical tracker” Claim 5; “…the tracker may be a stereo optical tracker.”  [0011] also see [0068], [0070]; See reproduced Figs. 6-7 above);
b. displaying on the display a 3D data set depicting multiple surfaces of portions of a patient's oral cavity and at least some of the surfaces corresponding to the patient's teeth or jawbone, the surfaces including at least three defined anatomical features (“In addition, the computer software may create a coordinate system for organizing objects in the scan, such as teeth, jaw bone, skin and gum tissue, other surgical instruments, etc. The coordinate system relates the images on the scan to the space around the fiducial and locates the instruments bearing markers both by orientation and position. The model generated by the monitoring system may then be used to check boundary conditions, and in conjunction with the tracker display the arrangement in real time on a suitable display, for example display 224 of FIG. 2.” [0057]);
c. providing a probe with an affixed probe tracking reference component, the probe having a probe tip (“..may have vectorized fiducial key 602 fixed to a predetermined position to support tracking marker 604. Endoscope 606 may have further vectorized tracking makers” [0044 and 0075]. See re-produced Fig. 6 above, and the associated paragraphs);
e. receiving in the tracking system a first signal representing the three dimensional location of the probe tracking reference component when the probe tip is placed against a select anatomical location in the patient's oral cavity (“…determining the continuously updated three-dimensional model of the surgical site…” and “…determining from the image information three-
f. depicting on the display an approximate first location of the probe and probe tip on the 3D data set based on an initial transform and the first signal (See re-produced Fig. 7 above solid orange box Element 530 and [0082-0083].);
g. generating a line on the display that is orthogonal to the first location of the probe tip; h. moving the line on the display relative to the 3D data set to a second location which corresponds to a depicted location in the 3D data set of an image corresponding to the surface in the patient's oral cavity ( “…the patient is scanned, for example by an x-ray, magnetic resonance imaging (MRI), computerized tomography (CT), or cone beam computerized tomography (CBCT), to obtain an initial image of the surgical site. The particular configuration of multi-element fiducial pattern 710 allows computer software to recognize its relative position within the surgical site, so that further observations may be made with reference to both the location and orientation of multi-element fiducial pattern 710. In fact, the computer software may create a coordinate system for organizing objects in the scan, such as skin, organs, bones, and other tissue, other surgical instruments bearing suitable tracking markers, and segments 720 of multi-element fiducial pattern 710 etc.” [0079]; “Once the locations and orientations of the pattern segments 720 have been determined, a point within or near multi-element fiducial pattern 710 is assigned as the center of the coordinate system. The point so chosen may be chosen arbitrarily, or the choice may be based on some useful criterion. A transformation matrix is derived to relate multi-element fiducial pattern 710 to the coordinate system of the surgical site. The resulting virtual construct may then be used by surgical procedure planning software for virtual modeling of the contemplated procedure, and may alternatively be used by instrumentation software for the configuration of the instrument, for providing imaging assistance for surgical software, and/or for plotting trajectories for the conduct of the surgical procedure.” [0080]; See re-produced Fig. 7 above solid orange box Element 530 and [0082-0083].);
j. receiving in the tracking system a second signal representing location coordinates of the probe tracking reference component when the probe tip is placed against another surface in the patient's oral cavity and repeating steps f through I for the second signal (“and a display system data-wise coupled to the controller and adapted to show during the surgical procedure the current live image of the surgical site in three-dimensional spatial relationship relative to the scan data.” [0011]; “The determining the continuously updated three-dimensional model of the surgical site based on at least one of markings on and the shape of the single fiducial reference; determining from the image information three-dimensional location and orientation information about the first and second vectorized tracking markers;…” [0014]); 
With regards to limitation: d. detecting with the tracking system the location of a fiducial free patient tracking reference component rigidly and removably affixed to a location relative to a patient's oral cavity
Daon further teaches: “Turning now to FIG. 4C, image information is obtained [442] from the tracker, being a suitable camera or other sensor. The image information is two-dimensional and is not required to be a stereo image pair. The image information may be sourced from a single imaging device in the tracker, or may be sourced from multiple imaging devices in the tracker. It bears pointing out that the presence of multiple imaging devices in a tracker does not automatically imply stereo imaging. The image information is analyzed to determine whether a vectorized tracking marker is present in the image information [444]. If not, then the user is queried [446] as to whether the process should continue or not. If not, then the process is ended [448]. If the process is to continue, then the user can be notified [450] that no tracking marker has been found in the image information, and the process returns to obtaining image information [442]. If a tracking marker has been found based on the image information, or one has been attached by the user upon the above notification [at 450], the offset and relative 
Daon does not teach a fiducial free patient tracking reference.
Merritt in the same field with regards to image guided navigation systems for the oral cavity, teaches: “…the fiducial markers 34 on the oral fixture 12 can be eliminated from the present invention. Instead, a scan of the patient can be used to detect the teeth as the fiducial markers, and the position of the camera relative to the teeth can be determined by the system… It is also contemplated that the present invention can be conducted without use of any fiducials (fiducial-free). For example, a fixture containing a camera but no fiducials is attached to the patient at the time of surgery and the tool with an upward camera and a downward camera is passed over the teeth. As the tool is moved, the upward camera references itself with respect to the reference plate, as does the oral fixture's camera. This determines the relative position between the teeth to which the oral fixture is attached and the moving tool, allowing precise estimation of the tool's motion. This known motion, in turn, allows the downward camera to build a 3D model simultaneously estimating the structure and appearance of the teeth and gums. In this embodiment, only the 3D structure is used to register the optically-derived surfaces to the prior CT-derived surfaces that are produced, e.g., by marching cubes, thus providing the link between the oral fixture's camera and the CT coordinate system.” [0100-0101].
Since Daon has the software and hardware capabilities it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the patient tracking reference in Daon to be a fiducial free patient tracking reference as taught in Merritt to “…expedite the overall surgical procedure and reduce the amount of patient discomfort.” (Merritt, [0102]).
Doan does not teach: i. determining an error value corresponding to the difference in location of the first and second locations and storing the error value; and k. determining a transform from the error values that relates the probe locations to the 3D data set.

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing time of the invention to modify Daon to utilize the estimate of error to be a correspondence between the first location and second location and estimate of error to be a correspondence between the probe tip location and a plane in the 3D data set by using the algorithm taught in Sung. Daon already computes a spatial transformation matrix that relates the probe and the 3D data information [0076] and has a computer system for data processing and storage [0046-0047, Figs. 4A-C] that computes the offset and relative orientation of the tracking marker “to define the origin of a coordinate system at the fiducial reference [0073]  as such the error computation would provide beneficial information regarding the probe location in respect to the entire 3D rigid body plane and enhance the precision of the surgery and the hardware system utilized [0092-0093].
Response to Arguments
Examiner respectfully disagrees with applicants arguments regarding Merritt. Doan and Merritt both teach fiducial image guidance systems for imaging and tracking within the oral surgery field. Merritt provides an embodiment that teaches how to not use fiducials (i.e. fiducial-free) for an imaging and tracking system as disclosed in the office action above, [0100-0101]. It would be within capabilities of one of ordinary skill in the art before the effective filing date of the invention to modify the patient tracking reference in Daon to be a fiducial free patient tracking 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AMAL ALY FARAG/Examiner, Art Unit 3793               
/JONATHAN CWERN/Primary Examiner, Art Unit 3793